UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-1209 Bridges Investment Fund, Inc. (Exact name of registrant as specified in charter) 8401 West Dodge Road, Suite 256 Omaha, NE 68114 (Address of principal executive offices) (Zip code) Edson A. Bridges III 8401 West Dodge Road, Suite 256 Omaha, NE 68114 (Name and address of agent for service) (402) 397-4700 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:January 1, 2007 – June 30, 2007 Item 1. Report to Stockholders. Contents of Report Pages 1 - 2 Shareholder Letter Exhibit 1 Portfolio Transactions During the Period From January 1, 2007 Pages 3 - 4 through June 30, 2007 Exhibit 2 Selected Historical Financial Information Pages 5 - 6 Page 7 Expense Example Page 8 Allocation of Portfolio Holdings Pages 9 - 20 Financial Statements Pages 21 - 24 Additional Disclosures IMPORTANT NOTICES Opinions expressed herein are those of Edson L. Bridges III and are subject to change. They are not guarantees and should not be considered investment advice. The S&P 500 Index is a broadly based unmanaged composite of 500 stocks which is widely recognized as representative of price changes for the U.S. equity market in general. The Russell 1000 Growth Index is an unmanaged composite of stocks that measures the performance of the stocks of companies with higher price-to-book ratios and higher forecasted growth values from a universe of the 1,000 largest U.S. companies based on total market capitalization. The Russell 1000 Value Index is an unmanaged composite of stocks that measures the performance of the stocks of companies with lower price-to-book ratios and lower forecasted growth values from a universe of the 1,000 largest U.S. companies based on total market capitalization. The Salomon Brothers Corporate 7-10 Year Index is an unmanaged composite of investment grade corporate bonds with maturities of between seven and ten years. You cannot invest directly in a specific index, however, you may invest in a number of open end investment companies organized and operated by other sponsors for the purpose of experiencing the investment results for an index. Fund holdings are subject to change and should not be considered a recommendation to buy or sell any security. Please refer to the Schedule of Investments for complete information on holdings in the Fund. Mutual fund investing involves risk. Principal loss is possible. Small-and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. The Price to Earnings (P/E) Ratio reflects the multiple of earnings at which a stock sells. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. A basis point is a unit that is equal to 0.01% and is used to denote the change in a financial instrument. This report has been prepared for the information of the shareholders of Bridges Investment Fund, Inc. and is under no circumstances to be construed as an offering of shares of the Fund. Such offering is made only by Prospectus. This report must be preceded or accompanied by a Prospectus. Quasar Distributors, LLC, Distributor (7/07) Bridges Investment Fund, Inc. 256 DURHAM PLAZA 8401 WEST DODGE ROAD OMAHA, NEBRASKA 68114 - 3453 TELEPHONE 402 - 397 - 4700 FACSIMILE 402 - 397 - 8617 July 11, 2007 Dear Shareholder, Bridges Investment Fund had a total return of 4.56% during the second quarter of 2007, based on a March 31, 2007, net asset value of $35.22 per share and a June 29, 2007, net asset value of $36.76 per share. By comparison, the S&P 500 had a total return of 6.27% and the Russell 1000 Growth Index had a total return of 6.86%. For the first six months of 2007, the Fund had a total return of 4.16% versus 6.96% for the S&P 500 and 8.13% for the Russell 1000 Growth. For the twelve month period ended June 30, 2007, the Fund had a total return of 9.93% versus 20.59% for the S&P 500 and 19.04% for the Russell 1000 Growth Index. For the three year period ended June 30, 2007, the Fund had an average annual total return of 6.21% versus 11.68% for the S&P 500 and 8.70% for the Russell 1000 Growth Index. For the five year period ended June 30, 2007, the Fund had an average annual total return of 8.50% versus 10.71% for the S&P 500 and 9.28% for the Russell 1000 Growth Index. For the ten year period ended June 30, 2007, the Fund had an average annual total return of 4.92% versus 7.13% for the S&P 500 and 4.39% for the Russell 1000 Growth Index. The Fund’s expense ratio is 0.84%. Performance data stated above in the cover letter of this report represents past performance. Past performance does not guarantee future results. The investment return and the principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance stated above. Performance data current to the most recent month end may be obtained by calling 866-934-4700. The second quarter of 2007 got off to a good start as investors were encouraged by better than expected first quarter corporate earnings. Consensus estimates at the start of the year were for 3% year over year aggregate first quarter earnings growth for the S&P 500; actual earnings growth for the S&P 500 was 8% on an equal weighted basis and 13% on a market-cap weighted basis; this stronger than expected earnings growth drove the market higher during the first two months of the quarter. The S&P 500 set a new recovery closing high on June 1 at 1540, up from 1421 on March 30, before retreating during June due to a sharp increase in interest rates (the yield on the 10 year Treasury Note moved from 4.63% on May 7 to 5.22% on June 14) and increasing concerns regarding inflation, the threat of higher rates, and continued problems in the housing market and the sub-prime mortgage sector. The best performing stocks in the Fund during the second quarter included Anadarko Petroleum (+21%), Apple (+30%), Autodesk (+27%), Chesapeake Energy (+14%), Chevron (+14%), Express Scripts (+23%), Garmin (+33%), and Smith International (+17%). The energy sector was a strong positive contributor to the Fund’s performance during the quarter. The companies having the largest negative impact on the Fund’s performance during the second quarter included: Best Buy (-4%), eBay (-4%), D. R. Horton (-6%), Omnicare (-12%), and Western Union (-5%). The second quarter saw the most changes in the portfolio in some time. We eliminated or reduced a number of positions that were either subject to pending takeovers (First Data and Harrah’s), had reached fairly full valuation (Zimmer and Comcast), or had been relative underperformers over the past year and were sold to raise capital for purchases of companies which we believe have better growth and valuation characteristics going forward (Nabors, SLM, Wal-Mart, Kraft, and Omnicare). Purchases of new positions in the Fund during the quarter included Adobe Systems, Allegheny Technologies, Apple, Franklin Resources, Garmin, Gilead Sciences, Roper Industries, and Smith International. In general, the purchases had superior growth rates and/or better growth/valuation metrics versus the stocks we eliminated from the portfolio. Overall, we believe the changes we made in the portfolio during the second quarter will improve the portfolio’s long term earnings growth rate, while slightly increasing its sensitivity to the strength of the economy, given additions in technology (Adobe, Apple and Garmin) and industrials and energy (Allegheny Technologies, Roper Industries, and Smith International). On average, these companies are expected to show 30% earnings growth in 2007 over 2006, and 17% annual earnings growth over the next 3 to 5 years. We believe the Fund’s portfolio remains attractively valued in the aggregate. At the end of June, the portfolio traded at 19.0x estimated 2007 earnings with a consensus long term earnings growth rate of 15%. By comparison, the S&P 500 traded at 16.3x estimated earnings of $93 per share with a long term growth rate estimate of 7-8%. Shareholder Letter –2– July 11, 2007 We continue to believe equities are undervalued generally, and we believe the Fund’s holdings are attractively valued relative to their growth prospects over the next several years. As the second half of 2007 unfolds, we expect a volatile and challenging market environment. Key risks facing the market include the potential for slowing earnings growth as the current global economic expansion matures, higher interest rates and inflation stemming from persistently higher commodity prices, and ongoing geopolitical risks. Our sense is that volatility in the short run could be much higher than in recent years given the rise in the use of leverage by many investors, the proliferation of hedge funds, and an increase in the appetite for risk on the part of many market participants. We will continue to look for opportunities to own companies with strong, enduring business franchises, good long term growth potential, and attractive valuation characteristics, and will seek to use periodic market downdrafts to add to our positions in companies that we believe are best-positioned to generate solid long term returns for their shareholders. Sincerely, Edson L. Bridges III, CFA President and Chief Executive Officer –3– Exhibit 1 BRIDGES INVESTMENTFUND, INC. PORTFOLIO TRANSACTIONS DURING THE PERIOD FROM JANUARY 01, 2, 2007 Bought or Held After Securities Received Transactions Common Stock Unless $1,000 Par $1,000 Par Described Otherwise Value (M) Value (M) or Shares or Shares Adobe Systems, Inc. 12,000 12,000 Alcon, Inc. 5,000 5,000 Allegheny Technologies, Inc. 10,000 10,000 1Allergan, Inc. 10,000 20,000 Apache Corp. 5,000 20,000 Apple, Inc. 10,000 10,000 Autodesk, Inc. 25,000 25,000 Best Buy, Inc. 5,000 60,000 Boeing Co. 11,000 11,000 Caterpillar, Inc. 15,000 15,000 Chicago Mercantile Exchange Holdings, Inc. 660 1,500 2Comcast Corp. 10,000 30,000 eBay, Inc. 5,000 35,000 3Express Scripts, Inc. 14,000 24,000 Formfactor, Inc. 7,000 7,000 Franklin Resources, Inc. 6,000 6,000 Garmin Corp. 12,000 12,000 4Gilead Sciences, Inc. 20,000 20,000 Goldman Sachs Group, Inc. 3,000 18,000 Horton (D.R.), Inc. 20,000 70,000 Johnson Controls, Inc. 10,000 10,000 5Kraft Foods, Inc. A 31,141 31,141 Lowe’s Cos., Inc. 5,000 50,000 Roper Industries, Inc. 12,000 12,000 SLM Corp. 10,000 25,000 Smith International, Inc. 18,000 18,000 Starbucks Corp. 15,000 15,000 T Rowe Price Group, Inc. 17,000 17,000 Union Pacific Corp. 10,000 10,000 Various Issues of Commercial Paper Notes Purchased during the Six months Ended June 30, 2007 5,000 M 500 M –4– Exhibit 1 (Continued) BRIDGES INVESTMENT FUND, INC. PORTFOLIO TRANSACTIONS DURING THE PERIOD FROM JANUARY 01, 2, 2007 Sold or Held After Securities Exchanged Transactions Common Stock Unless $1,000 Par $1,000 Par Described Otherwise Value (M) Value (M) or Shares or Shares Altria Group, Inc. 5,000 40,000 Amgen, Inc. 5,000 20,000 Calenergy Co., Inc. Notes 7.630% due 10/15/2007 200M — Carnival Corp. CLA 20,000 — Chevron Corp. 5,000 25,000 Comcast Corp. CLA 30,000 — 6Equity Office Properties Trust 7.750% Series G Pfd 10,000 — First Data Corp. 40,000 — Goldman Sachs Group, Inc. 3,000 15,000 Harrahs Entertainment, Inc. 20,000 — Home Depot, Inc. 15,000 35,000 Horton (D.R.), Inc. 15,000 70,000 Illinois Tool Works, Inc. 14,000 — Johnson & Johnson, Inc. 10,000 20,000 Kraft Foods, Inc. CLA 31,141 — Legg Mason, Inc. 7,000 — McGraw-Hill Cos., Inc. 3,000 12,000 Medtronic, Inc. 15,000 25,000 Nabors Industries, Inc. 30,000 25,000 Nelnet, Inc. 30,000 — Omnicare, Inc. 35,000 — SLM Corp. 25,000 — Starbucks Corp. 15,000 — Vulcan Materials Co. 6,004 8,996 WalMart Stores, Inc. 25,000 — Zimmer Holdings, Inc. 3,000 25,000 Various Issues of Commercial Paper Notes Sold during the Six months Ended June 30, 2007 5,200 M — 1Received 10,000 shares in 2 for 1 stock split on 06/25/2007 2Received 10,000 shares in 3 for 2 stock split on 02/22/2007 3Received 12,000 shares in 2 for 1 stock split on 06/25/2007 4Received 10,000 shares in 2 for 1 stock split on 06/25/2007 5Received 31,141 shares in a spin-off from Altria Group, Inc. on 04/02/2007 6Entire issue called on 03/13/2007 –5– Exhibit 2 BRIDGES INVESTMENT FUND, INC. SELECTED HISTORICALFINANCIAL INFORMATION - Year End Statistics - Valuation Net Shares Net Asset Dividend/ Capital Date Assets Outstanding Value/Share Share Gains/Share 07-01-63 $ 109,000 10,900 $ 10.00 $ – $ – 12-31-63 159,187 15,510 10.13 . 07 – 12-31-64 369,149 33,643 10.97 . 28 – 12-31-65 621,241 51,607 12.04 . 285 .028 12-31-66 651,282 59,365 10.97 . 295 – 12-31-67 850,119 64,427 13.20 . 295 – 12-31-68 1,103,734 74,502 14.81 . 315 – 12-31-69 1,085,186 84,807 12.80 . 36 – 12-31-70 1,054,162 90,941 11.59 . 37 – 12-31-71 1,236,601 93,285 13.26 . 37 – 12-31-72 1,272,570 93,673 13.59 . 35 .08 12-31-73 1,025,521 100,282 10.23 . 34 .07 12-31-74 757,545 106,909 7.09 . 35 – 12-31-75 1,056,439 111,619 9.46 . 35 – 12-31-76 1,402,661 124,264 11.29 . 38 – 12-31-77 1,505,147 145,252 10.36 . 428 .862 12-31-78 1,574,097 153,728 10.24 . 481 .049 12-31-79 1,872,059 165,806 11.29 . 474 .051 12-31-80 2,416,997 177,025 13.65 . 55 .0525 12-31-81 2,315,441 185,009 12.52 . 63 .0868 12-31-82 2,593,411 195,469 13.27 . 78 .19123 12-31-83 3,345,988 229,238 14.60 . 85 .25 12-31-84 3,727,899 278,241 13.40 . 80 .50 12-31-85 4,962,325 318,589 15.58 . 70 .68 12-31-86 6,701,786 407,265 16.46 . 688 .86227 12-31-87 7,876,275 525,238 15.00 . 656 1 .03960 12-31-88 8,592,807 610,504 14.07 . 85 1 .10967 12-31-89 10,895,182 682,321 15.97 . 67 .53769 12-31-90 11,283,448 744,734 15.15 . 67 .40297 12-31-91 14,374,679 831,027 17.30 . 66 .29292 12-31-92 17,006,789 971,502 17.51 . 635 .15944 12-31-93 17,990,556 1,010,692 17.80 . 6225 .17075 12-31-94 18,096,297 1,058,427 17.10 . 59 .17874 12-31-95 24,052,746 1,116,620 21.54 . 575 .19289 12-31-96 29,249,488 1,190,831 24.56 . 55 .25730 12-31-97 36,647,535 1,262,818 29.02 . 5075 .30571 12-31-98 48,433,113 1,413,731 34.26 . 44 2 .11648 12-31-99 69,735,684 1,508,154 46.24 . 30 .91088 12-31-00 71,411,520 1,850,301 38.59 . 40 .80880716 12-31-01 60,244,912 1,940,494 31.05 . 26 – 12-31-02 45,854,541 1,989,769 23.05 . 20 – 12-31-03 62,586,435 2,016,560 31.04 . 24 – 12-31-04 74,281,648 2,230,038 33.31 . 305 – 12-31-05 80,715,484 2,305,765 35.01 . 2798 – 12-31-06 82,754,479 2,336,366 35.42 . 2695 – –6– Exhibit 2 (Continued) BRIDGES INVESTMENT FUND, INC. SELECTED HISTORICALFINANCIAL INFORMATION - Current Quarter Compared to Same Quarter in Prior Year - Valuation Net Shares Net Asset Dividend/ Capital Date Assets Outstanding Value/Share Share Gains/Share 06-30-06 $80,249,558 2,380,724 $33.71 $ .065 $ – 06-30-07 84,946,441 2,311,041 36.76 .065 – –7– BRIDGES INVESTMENT FUND, INC. EXPENSE EXAMPLE JUNE 30, 2007 (Unaudited) As a shareholder of The Bridges Investment Fund, Inc., you incur ongoing costs, including management fees; services fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held the entire period (January 1, 2007 – June 30, 2007). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transactions fees, you will be assessed fees for outgoing wire transfers, returned checks or stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. To the extent that the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which a Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below. The example includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees. However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Ending During Period* Account Value Account Value January 1, 2007 – January 1, 2007 June 30, 2007 June 30, 2007 Actual $1,000.00 $1,041.60 $4.00 Hypothetical (5% return before expenses) 1,000.00 1,020.88 3.96 * Expenses are equal to the Fund’s annualized expense ratio of 0.79%, mutiplied by the average account value over the period, muliplied by 181/365 to reflect the one-half year period. –8– BRIDGES INVESTMENT FUND, INC. ALLOCATION OF PORTFOLIO HOLDINGS JUNE 30, 2007 (Unaudited) COMPONENTS OF PORTFOLIO HOLDINGS Common Stock $79,969,922 Preferred Stock 251,900 Corporate Bonds 3,404,849 U.S. Treasury Obligations 353,789 Short Term Investments 1,039,121 Total $85,019,581 –9– BRIDGES INVESTMENT FUND, INC. SCHEDULE OF INVESTMENTS JUNE 30, 2007 (Unaudited) Number Title of Security of Shares Cost Value COMMON STOCKS – 94.14% Aerospace & Defense – 1.25% Boeing Co. 11,000 $ 1,018,518 $ 1,057,760 Air Freight & Logistics – 4.21% Expeditors International Washington, Inc. 14,000 $ 261,879 $ 578,200 FedEx Corp. 27,000 2,487,995 2,996,190 $ 2,749,874 $ 3,574,390 Auto Components – 1.36% Johnson Controls, Inc. 10,000 $ 955,695 $ 1,157,700 Beverages – 1.91% PepsiCo, Inc. 25,000 $ 698,139 $ 1,621,250 Biotechnology – 2.21% Amgen, Inc.(a) 20,000 $ 1,120,428 $ 1,105,800 Gilead Sciences, Inc.(a) 20,000 794,062 775,400 $ 1,914,490 $ 1,881,200 Capital Markets – 7.01% Franklin Resources, Inc. 6,000 $ 771,539 $ 794,820 The Goldman Sachs Group, Inc. 15,000 2,078,682 3,251,250 State Street Corp. 15,000 62,367 1,026,000 T. Rowe Price Group, Inc. 17,000 824,908 882,130 $ 3,737,496 $ 5,954,200 Commercial Banks – 2.07% Wells Fargo & Co. 50,000 $ 1,122,293 $ 1,758,500 Communications Equipment – 4.45% Cisco Systems, Inc.(a) 50,000 $ 546,887 $ 1,392,500 QUALCOMM, Inc. 55,000 2,164,304 2,386,450 $ 2,711,191 $ 3,778,950 Computers & Peripherals – 1.44% Apple Computer, Inc.(a) 10,000 $ 1,034,885 $ 1,220,400 Construction Materials – 1.21% Vulcan Materials Co. 8,996 $ 729,620 $ 1,030,402 Consumer Finance – 4.94% Capital One Financial Corp. 53,500 $ 1,935,422 $ 4,196,540 Depository Institutions – 1.38% First National of Nebraska, Inc. 225 $ 387,969 $ 1,170,000 Diversified Financial Services – 2.15% Chicago Mercantile Exchange Holdings, Inc. 1,500 $ 824,608 $ 801,540 Citigroup, Inc. 20,000 940,437 1,025,800 $ 1,765,045 $ 1,827,340 See accompanying Notes to the Financial Statements. Percentages are stated as a percent of net assets. (a) Non Income Producing. –10– BRIDGES INVESTMENT FUND, INC. SCHEDULE OF INVESTMENTS (Continued) JUNE 30, 2007 (Unaudited) Number Title of Security of Shares Cost Value COMMON STOCKS(Continued) Electrical Equipment – 0.81% Roper Industries, Inc. 12,000 $ 671,908 $ 685,200 Energy Equipment & Services – 2.22% Nabors Industries Ltd.(a) 25,000 $ 788,322 $ 834,500 Smith International, Inc. 18,000 907,371 1,055,520 $ 1,695,693 $ 1,890,020 Health Care Equipment & Supplies – 5.14% Medtronic, Inc. 25,000 $ 1,241,886 $ 1,296,500 Stryker Corp. 15,000 620,307 946,350 Zimmer Holdings, Inc.(a) 25,000 1,640,486 2,122,250 $ 3,502,679 $ 4,365,100 Health Care Providers & Services – 3.01% Express Scripts, Inc.(a) 24,000 $ 725,766 $ 1,200,240 Wellpoint, Inc.(a) 17,000 1,188,129 1,357,110 $ 1,913,895 $ 2,557,350 Household Durables – 1.64% D.R. Horton, Inc. 70,000 $ 1,113,342 $ 1,395,100 Insurance – 3.30% American International Group, Inc. 22,000 $ 1,304,817 $ 1,540,660 Berkshire Hathaway, Inc.(a) 350 492,609 1,261,750 $ 1,797,426 $ 2,802,410 Internet & Catalog Retail – 1.33% eBay, Inc.(a) 35,000 $ 740,676 $ 1,126,300 IT Services – 2.32% Fiserv, Inc.(a) 20,000 $ 664,527 $ 1,136,000 Western Union Co. 40,000 677,953 833,200 $ 1,342,480 $ 1,969,200 Machinery – 1.38% Caterpillar, Inc. 15,000 $ 1,189,814 $ 1,174,500 Media – 0.96% The McGraw-Hill Companies, Inc. 12,000 $ 521,174 $ 816,960 Metals & Mining – 1.93% Allegheny Technologies, Inc. 10,000 $ 1,118,444 $ 1,048,800 Nucor Corp. 10,000 600,468 586,500 $ 1,718,912 $ 1,635,300 Multiline Retail – 1.87% Target Corp. 25,000 $ 587,011 $ 1,590,000 See accompanying Notes to the Financial Statements. Percentages are stated as a percent of net assets. (a) Non Income Producing. –11– BRIDGES INVESTMENT FUND, INC. SCHEDULE OF INVESTMENTS (Continued) JUNE 30, 2007 (Unaudited) Number Title of Security of Shares Cost Value COMMON STOCKS (Continued) Oil & Gas – 8.68% Anadarko Petroleum Corp. 40,000 $ 1,349,605 $ 2,079,600 Apache Corp. 20,000 1,394,516 1,631,800 Chesapeake Energy Corp. 45,000 1,405,714 1,557,000 ChevronTexaco Corp. 25,000 804,047 2,106,000 $ 4,953,882 $ 7,374,400 Oil, Gas & Consumable Fuels – 1.27% BP, PLC - ADR 15,000 $ 368,832 $ 1,082,100 Pharmaceuticals – 4.82% Alcon, Inc. 5,000 $ 690,022 $ 674,550 Allergan, Inc. 20,000 782,197 1,152,800 Johnson & Johnson 20,000 1,142,693 1,232,400 Teva Pharmaceutical Industries, Ltd. - ADR 25,000 667,699 1,031,250 $ 3,282,611 $ 4,091,000 Road & Rail – 1.36% Union Pacific Corp. 10,000 $ 1,072,652 $ 1,151,500 Search, Detection, Navigation, Guidance, Aeronautical, And Nautical – 1.04% Garmin Ltd. 12,000 $ 674,345 $ 887,640 Semiconductor & Semiconductor Equipment – 0.32% Formfactor, Inc.(a) 7,000 $ 294,242 $ 268,100 Software – 3.84% Adobe Systems, Inc.(a) 12,000 $ 515,373 $ 481,800 Autodesk, Inc.(a) 25,000 1,058,249 1,177,000 Fair Isaac Corp. 18,000 234,627 722,160 Microsoft Corp. 30,000 266,000 884,100 $ 2,074,249 $ 3,265,060 Specialty Retail – 8.01% Best Buy Co, Inc. 60,000 $ 1,650,230 $ 2,800,200 Home Depot, Inc. 35,000 830,906 1,377,250 Lowe’s Cos, Inc. 50,000 1,428,541 1,534,500 O’Reilly Automotive, Inc.(a) 30,000 739,254 1,096,500 $ 4,648,931 $ 6,808,450 Tobacco – 3.30% Altria Group, Inc. 40,000 $ 1,318,869 $ 2,805,600 TOTAL COMMON STOCKS (Cost $56,244,260) $ 56,244,260 $ 79,969,922 See accompanying Notes to the Financial Statements. Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non Income Producing. –12– BRIDGES INVESTMENT FUND, INC. SCHEDULE OF INVESTMENTS (Continued) JUNE 30, 2007 (Unaudited) Number Title of Security of Shares Cost Value PREFERRED STOCKS – 0.30% Real Estate Investment Trusts (REITs) – 0.30% Harris Preferred Capital Corp. 10,000 $ 250,000 $ 251,900 TOTAL PREFERRED STOCKS (Cost $250,000) $ 250,000 $ 251,900 Principal Amount CORPORATE BONDS – 4.01% Diversified Financial Services – 0.32% MBNA Corporation Senior Note 7.500%, 03/15/2012 $ 250,000 $ 260,139 $ 269,282 Consumer Finance – 0.41% Ford Motor Credit Co. 7.875%, 06/15/2010 350,000 $ 343,571 $ 349,933 Depository Institutions – 0.30% First National Bank Of Omaha 7.320%, 12/01/2010 250,000 $ 256,467 $ 255,083 Diversified Telecommunication Services – 0.63% Level 3 Communications, Inc. 11.500%, 03/01/2010 500,000 $ 461,312 $ 534,450 Electric Utilities – 0.33% Duke Capital Corp. 8.000%, 10/01/2019 250,000 $ 273,127 $ 277,464 Food Products – 0.30% Kraft Foods, Inc. 6.250%, 06/01/2012 250,000 $ 258,536 $ 254,088 Health Care Providers & Services – 0.30% Cardinal Health, Inc. 6.750%, 02/15/2011 250,000 $ 255,122 $ 258,845 Hotels Restaurants & Leisure – 0.31% Marriott International, Inc. 7.875%, 09/15/2009 250,000 $ 250,023 $ 261,507 Multiline Retail – 0.49% Dillard Department Stores, Inc. 7.850%, 10/01/2012 150,000 $ 150,583 $ 154,716 JCPenney Co., Inc. 7.400%, 04/01/2037 250,000 263,311 263,048 $ 413,894 $ 417,764 Semiconductor & Semiconductor Equipment – 0.31% Applied Materials, Inc. 7.125%, 10/15/2017 250,000 $ 255,012 $ 267,256 Tobacco – 0.31% Reynolds American, Inc. 7.250%, 06/01/2012 250,000 $ 256,510 $ 259,177 TOTAL CORPORATE BONDS (Cost $3,283,713) $ 3,283,713 $ 3,404,849 See accompanying Notes to the Financial Statements. Percentages are stated as a percent of net assets. –13– BRIDGES INVESTMENT FUND, INC. SCHEDULE OF INVESTMENTS (Continued) JUNE 30, 2007 (Unaudited) Principal Title of Security Amount Cost Value U.S. TREASURY OBLIGATIONS – 0.42% United States Treasury Note/Bond – 0.42% 7.500%, 11/15/2016 $ 300,000 $ 305,349 $ 353,789 TOTAL U.S. TREASURY OBLIGATIONS (Cost $305,349) $ 305,349 $ 353,789 SHORT TERM INVESTMENTS – 1.22% Commercial Paper – 0.59% American Express 5.26%, 07/06/2007 500,000 $ 499,645 $ 499,645 Mutual Funds – 0.63% SEI Daily Income Trust Treasury Fund 4.720% 539,476 $ 539,476 $ 539,476 TOTAL SHORT TERM INVESTMENTS (Cost $1,039,121) $ 1,039,121 $ 1,039,121 TOTAL INVESTMENTS (Cost $61,122,443) – 100.09% $ 61,122,443 $ 85,019,581 LIABILITIES IN EXCESS OF OTHER ASSETS – (0.09)% (73,140 ) TOTAL NET ASSETS – 100.00% $ 84,946,441 See accompanying Notes to the Financial Statements. Percentages are stated as a percent of net assets. –14– BRIDGES INVESTMENT FUND, INC. STATEMENT OF ASSETS AND LIABILITIES FOR THE SIX MONTHS ENDED JUNE 30, 2007 (Unaudited) ASSETS: Investments in securities, at fair value (cost: $61,122,443) $ 85,019,581 Receivables Dividends and interest 120,542 Fund shares issued 250 Other assets 2,784 TOTALASSETS $ 85,143,157 LIABILITIES: Payables Advisory fees $ 104,553 Distribution to shareholders 21,047 Fund shares redeemed 2,500 Accrued expenses 68,616 TOTAL LIABILITIES $ 196,716 TOTAL NET ASSETS $ 84,946,441 NET ASSETS CONSIST OF: Capital stock $ 58,815,966 Accumulated undistributed net investment income 20,204 Accumulated undistributed net realized loss on investments 2,213,133 Unrealized appreciation on investments 23,897,138 TOTAL NET ASSETS $ 84,946,441 SHARES OUTSTANDING (UNLIMITED SHARES OF NO PAR VALUE AUTHORIZED) 2,311,041 NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ 36.76 See accompanying Notes to the Financial Statements. –15– BRIDGES INVESTMENT FUND, INC. STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2007 (Unaudited) INVESTMENT INCOME: Dividend income (net of foreign taxes withheld of $2,198) $ 462,781 Interest income 183,326 Total investment income $ 646,107 EXPENSES: Advisory fees $ 208,972 Administration fees 20,815 Professional services 29,684 Dividend disbursing and transfer agent fees 20,634 Fund accounting fees 22,727 Taxes and licenses 724 Custody fees 6,878 Printing and supplies 8,688 Independent directors expenses and fees 8,869 Other 1,267 Total expenses $ 329,258 NET INVESTMENT INCOME $ 316,849 NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments $ 3,543,958 Net change in unrealized depreciation on investments (448,263 ) NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS: $ 3,095,695 NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ 3,412,544 See accompanying Notes to the Financial Statements. –16– BRIDGES INVESTMENT FUND, INC. STATEMENTS OF CHANGES IN NET ASSETS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Unaudited) 2007 2006 OPERATIONS: Net investment income $ 316,849 $ 282,645 Net realized gain/(loss) on investments 3,543,958 107,660 Net change in unrealized depreciation on investments (448,263 ) (3,205,661 ) Net increase/(decrease) in assets resulting from operations $ 3,412,544 $ (2,815,356 ) Net Equalization debits/credits: (1,577 ) 1,892 Distributions to shareholders: From net investment income (300,875 ) (271,169 ) Total distributions $ (300,875 ) $ (271,169 ) Capital Share Transactions: Net increase/(decrease) in net assets from capital share transactions (918,130 ) 2,618,707 Total increase/(decrease) in net assets $ 2,191,962 $ (465,926 ) NET ASSETS: Beginning of period $ 82,754,479 $ 80,715,484 End of six months (includes $20,204 and $20,419 of undistributed net investment income in 2007 and 2006) $ 84,946,441 $ 80,249,558 See accompanying Notes to the Financial Statements. –17– BRIDGES INVESTMENT FUND, INC. FINANCIALHIGHLIGHTS Per share data for a share of capital stock outstanding for the entire period and selected information for the period are as follows: Six Months Ended Years Ended December 31, June 30, 2007 (Unaudited) 2006 2005 2004 2003 2002 Net Asset Value: Beginning of Period $ 35.42 $ 35.01 $ 33.31 $ 31.04 $ 23.05 $ 31.05 Operations: Net Investment Income1 0.14 0.27 0.28 0.31 0.24 0.20 Net Realized and Unrealized Gain/(Loss) on Investment Securities 1.33 0.41 1.70 2.27 7.99 (8.00 ) Total from Operations $ 1.47 $ 0.68 $ 1.98 $ 2.58 $ 8.23 $ (7.80 ) Less Distributions: From Net Investment Income $ (0.13 ) $ (0.27 ) $ (0.28 ) $ (0.31 ) $ (0.24 ) $ (0.20 ) Total Distributions $ (0.13 ) $ (0.27 ) $ (0.28 ) $ (0.31 ) $ (0.24 ) $ (0.20 ) Net Asset Value: End of Period $ 36.76 $ 35.42 $ 35.01 $ 33.31 $ 31.04 $ 23.05 Total Return 4.16 %2 1.96 % 5.99 % 8.36 % 35.83 % (25.13 )% Ratio/Supplemental Data Net Assets at end of Period (000s omitted) $ 84,946 $ 82,754 $ 80,715 $ 74,282 $ 62,586 $ 45,855 Ratio of Expenses to Average Net Assets 0.79 %3 0.84 % 0.85 % 0.85 % 0.89 % 0.85 % Ratio of Net Investment Income to Average Net Assets0.76 %3 0.78 % 0.84 % 0.98 % 0.91 % 0.79 % Portfolio Turnover Rate 21 % 19 % 24 % 17 % 26 % 23 % 1 Net investment income per share is calculated using the ending balances prior to consideration or adjustment for permanent book-to-tax differences. 2 Not Annualized. 3 Annualized. –18– BRIDGES INVESTMENT FUND, INC. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) (1) SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Bridges Investment Fund, Inc. (the “Fund”) is registered under the Investment Company Act of 1940 as a diversified, open-end management investment company. The primary investment objective of the Fund is long-term capital appreciation. In pursuit of that objective, the Fund invests primarily in common stocks. The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. The policies are in conformity with accounting principles generally accepted in the United States of America. A. Investments– Security transactions are recorded on trade date. Dividend income is recognized on the ex-divided date, and interest income is recognized on an accrual basis. Discount and premium on fixed income securities is accreted or amortized into interest income using the effective interest method. The net realized gain (loss) from the sales of securities is determined for income tax and accounting purposes on the basis of the cost of specific securities. Securities owned are reflected in the accompanying statements of assets and liabilities and the schedule of investments at fair value based on quoted market prices. Quoted market prices represent the last recorded sales price on the last business day of the calendar year for securities traded on a national securities exchange. If no sales were reported on that day, quoted market price represents the closing bid price. Securities for which quotations are not readily available are valued at fair value as determined by the Board of Directors. The cost of investments reflected in the statement of assets and liabilities and the schedule of investments is approximately the same as the basis used for federal income tax purposes. B. Federal Income Taxes– It is the Fund’s policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies to distribute all of its taxable income to shareholders. Therefore, no Federal income tax provision is required. Under applicable foreign tax law, a withholding tax may be imposed on interest, dividends, and capital gains at various rates. The character of distributions made during the year from net investment income or net realized gains may differ from its ultimate characterization for federal income tax purposes. In addition, due to the timing of dividend distributions, the fiscal year in which amounts are distributed may differ from the year that the income or realized gains or losses were recorded by the Fund. C. Distribution To Shareholders– The Fund accrues dividends to shareholders on a quarterly basis as of the ex-dividend date. Distribution of net realized gains, if any, are made on an annual basis to shareholders as of the ex-dividend date. D. Equalization– The Fund uses the accounting practice of equalization by which a portion of the proceeds from sales and costs of redemption of capital shares, equivalent on a per share basis to the amount of undistributed net investment income on the date of the transactions, is credited or charged to undistributed income. As a result, undistributed net investment income per share is unaffected by sales or redemption of capital shares. E.
